Title: To Thomas Jefferson from Joseph H. Nicholson, 27 March 1801
From: Nicholson, Joseph H.
To: Jefferson, Thomas



Sir
Centre-Ville (Md.) March 27. 1801

As no Secretary to the Navy has yet been appointed, and as I am entirely ignorant who will be at the Head of that Department, I beg you to excuse me for addressing myself personally to you, as the Subject of my Letter will, I trust, be considered a sufficient apology.
By an Act of Congress passed at the last Session, nine Captains only are to be retained in the naval Service, and from some Information received yesterday from the Seat of Government, I am induced to believe that an attempt will be made to impress you with the Propriety of including Captain Nicholson in the Number of those who are to be discharged. As he is an old and experienced Officer I should have been very much at a Loss for the Reason of his being pointed at, if I did not know that deep rooted and illiberal Prejudices exist against him in New England; from which quarter I have Reason to suppose the Attack will be made upon him.
The Object of the present Letter is two fold in its Nature. I wish to ask in the first Place that if Representations injurious to Captain Nicholson should be made to you, they may not be suffered to operate against him untill he has had an Opportunity of shewing them to be groundless—I am sensible that he has no Right to require this; yet in his peculiar Situation it is an Indulgence that may perhaps without  Impropriety be granted him. Although the Executive is authorized to dismiss at Pleasure, all the Officers of Government, Judges excepted, yet I believe this authority is seldom, perhaps never, exercised towards military or naval men of high Rank, unless previously sanctioned by the Sentence of a Court-martial, where the Party charged has it in his P[ower] to vindicate himself. It is true that some of the Officers of the Navy, very deserving men I have no Doubt, must now be dismissed without any Imputation of Misconduct, but this arises et Necessitate Rei, and will I presume generally apply to the youngest in Commission. I hope it may not be deemed improper in me to remark that it will at least wear the Appearance of Hardship, if a man originally commissioned to and yet holding the second Rank in the Ser[vice,] an old, intelligent and faithful Officer, who has acted with his Countrymen in every War in which they have been engaged since he was able to “pull a Rope,” from that of 1756 to the present Period, should now be dismissed unless upon the most substantial Grounds and without knowing what part of his Conduct has been impeached.
I beg leave also to mention to you the only Charges which I have ever heard made against Captain Nicholson, (and I have taken some Pains to learn all that could be said against him) and to shew you that these Charges were acknowledged to be groundless by the late Administration, although they entertained strong Prejudices against him arising from other Causes.
For the first charge I refer you to the Copy of a Letter from General Wilkinson to Captain Nicholson, herewith transmitted, marked A, in which he says that strong Prejudices exist against Captain Nicholson at the Seat of Government on Account of a Capture which he made and the Consequences that ensued. I enclose this Letter for the purpose of shewing that this Capture was used by some one in the administration to the Injury of Captain Nicholson, although Mr. Stoddert afterwards repeatedly in Conversation with me declared it was no Ground of Charge.—Capt. Nicholson captured an armed Ship of 20 Guns, called the Niger, which he carried into Norfolk, where she was not condemned on the Plea of her being British Property. I think his Justification will be very apparent if his Letters are referred to, now filed in the Navy Office, giving the Secretary an account of the suspicious Circumstances under which the Ship appeared when the Capture was made. These Circumstances were so strong that the Ship was lib[erated] without Costs or Damages in the District Court, although, upon Appeal the sentence was reversed by the Circuit Court as far as related to Cost[s and] Damages. From the Tenour of General Wilkinson’s Letter I am persuaded that Mr. Stoddert mentioned this Capture  to him as a ground of [charges] against Captain Nicholson, although he afterwards denied it to me saying he did not know from whom General Wilkinson could have his Information, and although I had seen a Letter (or rather the copy of a Letter) from Mr. Stoddert, where he says that “Capt. Nicholson was strictly within the Line of his Duty in bringing this Ship into Port.”— If [in] passing through Richmond you should have an Opportunity of conversing with Mr. Tazewell, of the House of Representatives, it may be in his Power to convince you that the true Grounds on which the Ship was liberated were not totally unlike those upon which Jonathan Robins was surrendered by Judge Bee.—If however the adm[inis]tration really believed Capt. Nicholson to be culpable, a Court martial ought to have been held upon him, and if guilty he ought to have been dismissed from the Service—If they really [thought] him chargeable with Misconduct, I do not see why it was denied to me, unless indeed the Reason may be discovered from one Expression in General Wilkinson Letter.
For another Charge I refer you to a Paper marked B w[hich] is the Copy of a Communication made by me to Captain Nicholson giving the Substance of a Conversation with Mr. Stoddert relative to him. In Relation to this Paper it is necessary to remark that in the Winter of ’99, 1800 Captain Nicholson came to Philadelphia for the Purpose of demanding the Reasons of his being divested of his command; as he appeared very much irritated at the Conduct of the Administration towards him, I was apprehensive that he might use some Expressions which would furnish an Excuse for dismissing him altogether, and therefore prevailed on him to let me manage the Affair for him—This Charge you will see was mentioned by Mr. Stoddert himself, not as one made, or indeed entertained by the Government, and answered as fully by him at the same Time as it could be by Capt. Nicholson himself. Permit me to add that the only Laxity of Discipline with which the Citizens of Boston could be acquainted must have been confined to the Port and visible there only; and if there was a Want of due Subordination on shore, I think I am justified in saying that this Imputation does not rest on Capt. Nicholson alone, for I believe there is scarcely a Port in the Union frequented by our Ships of War in which some of the inferior Officers have not committed the most shameful Outrages.—The Conversation above alluded to was reduced to writing on the Evening of the Day on which it was held, at the Request of Capt. Nicholson as he wished to relieve the anxieties of his Family and answer friends who thought his Prospects very unfavorable at that Period.

The only other Charge which I have ever heard, was [mentioned] to me by my friend Captain Murray, and I thought it of too degrading a Nature to make it the Subject of a formal Vin[dica]tion, particularly as Capt. Murray told me he had entirely [remo]ved it—This was, that Captain Nicholson was in Habits of Intoxication; than which a more base and infamous Falsehood never was propagated against any man.
In a former part of my Letter I have observed that Prejudices of some kind or other against Capt. Nicholson had their Weight with the late administration—If I know myself I [hope] I should be one of the last Men in the World to make a Remark of this kind to you at the present Juncture, if I did not con[sider] it necessary to the complete Establishment of his Innocence—My own Feelings convince me that his Case will be decided as it ought to be, entirely upon its own Merits. But if it app[ear] that these Prejudices were entertained, that Mr. Stoddert’s Professions of Friendship and Promises of Service, were mere Prof[essi]ons and Promises, that he treated Capt. Nicholson with neglect the most pointed, and omitted no opportunity of wou[nding] his Feelings; that he did not regard, in the slightest Manner his repeated Applications to be again called into active Service and that to all this, personal Insult was added by the late President, it clearly proves to my Mind that they entertained a strong Enmity towards him; and feeling this Enmity the fair Presumption is that they would have given it the fullest scope if any Charges of a serious Nature could have been brought to bear upon him.
In the Document marked B already referred to, it appears that Mr. Stoddert made repeated Professions of Friendship to Captain Nicholson, and spoke of Mr. Adams as feeling the same Disposition towards him; that he promised to give him with Captains Barry and Tingey some further Emoluments; that these were afterwards specified to me in the same conversation and a Promise made that they should be given if the thing was practicable. I thought it reasonable, as it would make no Difference to the United States and would be affording a Compensation for the Loss of all Chance of Prize money, arising from their not being in actual Service. The Paper marked [C.] is in Reference to this Head, and contains a Letter from me to Mr. Stoddert repeating the Request, and his Answer repeating the Promise, to which he adds “I will endeavour to make Captain Nicholson’s Situation as good as I can”; a kind of Language seldom used in Relation to a Man whose Conduct we think merits our Disapprobation.—That this Promise has never been complied with to this Day, nor the slightest Notice taken of Captain  Nicholson’s Letters reminding him of it, I consider as an Evidence of Mr. Stoddert’s Duplicity and inimical Disposition towards him.
A Court martial has been twice held at or in the Neighbourhod of Boston (one on Board the Constitution), Officers sent from a Distance to compose it, and no Notice taken of Captain Nicholson, thereby wounding his Feelings in a Point of very great Delicacy with military men.—Mr. Stoddert likewise sent men from Philadelphia at a very great Expence to survey the Shore, sound the Bottom and give the Depth of Water of the very Spot before Captain Nicholson’s Door, leaving him entirely unnoticed, and evincing a Want of Confidence which has been used very much to his disadvantage—No Documents from me are necessary to support [these] Facts, as they are of Record, I presume.
In the Paper marked D it will be found that Capt. Nich[olson] made two Applications to the Secretary of the Navy to be again [called] into Service, which Applications have hither remained unanswered; and the Paper marked F shews the manner in which [the] late President treated the Application when personally made to him.
The Paper marked G I do not consider as very much connected with this Subject, but I transmit it because it contains some facts which ought to be enquired into by the next Secretary of the Navy—It is the Copy of a Memorandum from a Mr. Gibbs, the [Clerk] of the Navy Yard at Boston, delivered by Capt. Nicholson to the late President for the Purpose of shewing that the Agents Stephen Higgin[son & Co.] had defrauded the United States. He deemed a communication of this kind to be a part of his Duty, although I believe it has not been enquired into.
From all this I think it fair to infer that the late Administration were inimical to Capt. Nicholson, and inasmuch as he [has] never been charged before a Court Martial, nor dismissed from the Service, it may reasonably be concluded that he is really innocent. That Representations unfavorable to him may have been made [from] the Town of Boston, and injurious Reports circulated in other Por[ts of M] assachusetts, I can readily believe. He is a Man of nice feeling and high Sense of Honour, with a Haughtiness of Demeanour that has refused to bend with his declining Fortune—to this Circumstance together with that of his being a Southern Man I can readily ascribe the local Prejudices which may have been conceived against him; but I have no Hesitation in saying that I look to another Cause for those entertained by the late Executive. Although in common with many others both in the army and Navy, he felt [a strong] Disposition to accommodate himself to the Views of those under whom his “narrow  Fortune” obliged him to act, and therefore took very little Part in the political Differences of the Day, yet he was unfortunate in his connection with Men who never concealed thier unalterable attachment to the Principles of the Revolution: I mean Mr. Gallatin and Commodore Nicholson of New York; his other Freinds were too obscure to attract Notice.
I have thus, Sir, laid before you as briefly as I could, the Case of a Man who appears to me to have some little Claim, if not upon the Bounty, at least upon the Justice of the Country, and who I am satisfied will not be discarded upon light and trivial Grounds. In May 1799 he was divested of his Command under the Pretence of favoring him; but the subsequent Conduct of the Executive has convinced me that they wished to get clear of him by compelling him to resign—His Necessities overcame his feelings and obliged him to continue in a Situation where every Day produced new Indignities. If he is now to be dismissed, his Case will be peculiarly hard—He [has] already passed his sixtieth year, and has spent his best Days in the Service of his Country—His Family is large, his Resources small, and he is now too far advanced in Life to engage in any other Business.—Under these Impressions permit me to express a Hope that he will not be thought unworthy future Confidence—
I have the Honor to be Sir with very high Respect—Yr. Ob. Servt.

Joseph H. Nicholson


It is not my Wish that you should consider this as a confidential communication, but that you will feel yourself at perfect liberty to shew the whole or a Part of it, to any Person who you think will be able to add to or diminish the Weight of the Observations I have made—

